*883Contrary to the mother’s contention, the Family Court’s finding that she failed to substantially comply with the terms and conditions of the suspended judgment was supported by the weight of the evidence (see Matter of Christyn Ann D., 26 AD3d 491, 492 [2006]; see also Matter of Jordan Amir B., 15 AD3d 477 [2005]; Matter of Michael C., 4 AD3d 423, 424 [2004]; Matter of Joshua Justin T., 208 AD2d 469 [1994]).
The evidence elicited at the dispositional hearing established by a preponderance of the evidence that it is in the best interests of the children Gordon Lee R. and Shakaya Lashae F. to terminate parental rights and free them for adoption (see Matter of Jennifer R., 29 AD3d 1005, 1007 [2006]; Matter of Lemar H., 23 AD3d 383, 384-385 [2005]; Matter of Jeremiah Kwimea T., 10 AD3d 691, 692 [2004]; Matter of Joyce Marie B., 305 AD2d 589, 590 [2003]; Matter of Tiffany A., 242 AD2d 709 [1997]; Matter of W. Children, 226 AD2d 385, 387 [1996]).
Motion by the attorney for the child Teena Marie F. on appeals from three orders of the Family Court, Kings County, all dated January 6, 2006 (one as to each child), inter alia, to dismiss the appeal filed under Appellate Division docket No. 2006-01983. By decision and order on motion of this Court dated December 4, 2007, that branch of the motion which was to dismiss the appeal was held in abeyance and referred to the Justices hearing the appeals for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, the papers filed in relation thereto, and upon the submission of the appeals, it is
Ordered that the branch of the motion which is to dismiss the appeal is denied as academic in light of our determination on that appeal [see decision herein]). Rivera, J.P., Ritter, Carni and Leventhal, JJ., concur.